DETAILED ACTION
Claims 1-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 21-24, and Group I, species (a), claim 3, in the reply filed on June 14, 2022 is acknowledged.
Claims 4-7, 12-20 and 25-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character “600” is not shown in FIG. 6, as recited in the specification at page 14, at line 14.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation “wherein the pores occupy less than 90% of the volume of the scaffold structure.”
Claim 2 depends directly from claim 1 and claim 1 recites the pores occupy more than 50% of a volume of the scaffold structure. Thus, claim 2 is rendered indefinite since claim 2 encompasses a range that includes percentages less than 50%.

Regarding claim 21, claim 21 recites the following limitation:
“…the second portion having a first end and a second end that is free, the first end of the second portion attached to the second end of the first portion…”
It is unclear how the first end of the second portion is ‘free’ if it is attached to the second end of the first portion. Or does Applicant mean that only the second end of the second portion is free?
In the interest of compact prosecution, claim 21 is interpreted as the first end of the second portion is free for attachment to other portions of the scaffold.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ameer et al., (US 2021/0008246, PCT filed Sep. 13, 2018, Provisional application No. 62/557982, filed on Sep. 13, 2017; see PTO-892) (“Ameer”), as evidenced by Wan et al., (BioMacromolecules (2022), pages A-N, pubs.acs.org/Biomac; see PTO-892) (“Wan”) and Magana et al., (Journals of Materials Chemistry A, 2022, 10, 5019-5043; see PTO-892) (“Magana”).
Ameer is directed to medical implants, scaffolds, devices, etc. comprising thermal-curable materials and having have initial elastic mechanical properties, which facilitates placement within a subject; however, upon implantation, due to body temperature, the material gradually hardens into a more rigid state. The scaffolds are useful in bone and/or soft tissue regeneration (i.e. biologically compatible material) (paragraphs [0006]-[0007]).  Ameer teaches an embodiment wherein the composition is exposed to light of an appropriate wavelength, which results in crosslinking of the acrylated or methacrylated polymer to form a malleable solid material. The malleable solid material is then exposed to heat, resulting in curing of the malleable solid material induced by the thermal initiator, thus forming a thermoset material (paragraphs [0010], [0013] and [0015]).
Regarding claim 1, Ameer teaches stereolithographic methods for printing a three-dimensional (3D) object by (a) depositing a layer of a ink comprising an acrylated or methacrylated polymer, a photoinitiator, and a thermal initiator; (b) exposing the layer to light of the appropriate wavelength to induce crosslinking of the acrylated or methacrylated polymer to form a malleable solid material; (c) depositing an additional layer of the ink atop the previous layer; (d) exposing the additional layer to light of the appropriate wavelength to induce crosslinking of the acrylated or methacrylated polymer to form a malleable solid material; and (e) repeating steps (c) and (d) sufficient number of times to form the 3D object. The malleable solid object is exposed to sufficient heat to induce curing, thus forming a thermoset object (paragraphs [0016]-[0017]).  Ameer teaches the fabrication method produces a porous microstructure (paragraph [0093]).
Ameer’s FIG. 1b and 3b illustrates a bone scaffold fabricated by the disclosed method having a wood pile design comprising multiple interconnected pores, wherein the pore size is 250 µm. The deposition of the polymer material forms walls of the pores.
Ameer’s FIG. 1c illustrates a bone scaffold fabricated by the disclosed method having a honeycomb design comprising multiple pores, wherein the pore sizes are 360 µm and 850 µm and occupy more than 50% of a volume of the scaffold structure. The deposition of the polymer material forms walls of the pores.
Thus, Ameer’s disclosed bone scaffold anticipates claim 1.
Regarding claim 2, Ameer’s scaffold illustrated at FIG. 1c has a pore density that occupies less than 90% of the volume of the scaffold structure, thus anticipating claim 2.
Regarding claim 3, Ameer teaches the biologically compatible polymer is a thermoset material, thus anticipating claim 3 (paragraphs [0016]-[0017]).
Regarding claim 9 and the limitation regarding the contact angle of water is in a range of 0 to 65 degrees, it appears the claim is attempting to further define the biologically compatible material is a hydrophilic material.
It is noted that Ameer teaches the bone scaffold comprises an elastomeric citric-acid-based biomaterial (CBB) known as methacrylated poly(1,8-octanediol-citrate) (mPOC) (paragraph [0097]).  
Magana evidences that polymers based on poly(1,8-octanediol-co-citric acid) (POC) are hydrophilic polymers (4.2. Bioelastomers for biomedicine, left column, last paragraph to right column, first paragraph, page 5035) and Wan (Figure 2a) evidences the water contact angle for POC (poly(1,8-octanediol-co-citric acid)) polymers exhibit good hydrophilicity ranging from 40-60 degrees (POC-0) (3.1.2. Surface Hydrophilicity and Water Absorbability Investigation of POC-x, left column, page E).
Thus, absent evidence to the contrary, Ameer’s disclosed methacrylated poly(1,8-octanediol-citrate) (mPOC) anticipates claim 9.
Regarding claim 11, Ameer’s disclosed method employs a stereolithographic printing process. Ameer’s FIG. 3b illustrates the printed structure, necessarily comprising the defined, layered structure, i.e. artifacts indicative of printing process, thus anticipating claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ameer et al, as applied to claims 1-3, 9 and 11 above.
The teaching of Ameer is set forth above and anticipates claims 1-3, 9 and 11.
Regarding claim 8 and the limitation directed to surface area per mass is greater than or equal to about 8 m2/g, it is noted that Ameer does not further comment on the surface area per mass. However, Ameer’s biological scaffold illustrated at FIG. 1c comprises a porosity of more than 50% and less than 90%. It is noted that the specification at pages 13-14 discloses a correlation regarding percent porosity and surface area per mass, wherein porosity more than 50% and less than 90% correlates with a surface area per mass of at 8 m2/g or greater. Thus, it is reasonable to consider that Ameer’s disclosed scaffold, having a porosity that is greater than 50% and less than 90%, encompasses a surface area per mass that is greater than or equal to 8 m2/g.
	Regarding claim 10, although Ameer’s Example 1 and FIG. 1, do not further exemplify the elastic modulus of the methacrylated POC is at least 20 MPa or a compressive strength of the structure is at least 1 MPa, Ameer’s Example 2 teaches the heat curing process results in increasing the elastic modulus of the printed structure, wherein after 12 hours of heat treatment the modulus was 30.7 MPa (claimed range overlaps the prior art range), and after 24 hours of heat treatment the modulus was 100.23 MPa (claimed range overlaps the prior art range).
Thus, Ameer does render obvious a 3D structure having an elastic modulus that is at least 20 MPa, that is, Ameer teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a 3D structure having an elastic modulus that is at least 20 MPa is within the scope of the teachings of Ameer, and thus renders the invention of claim 10 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that the 3D structure is fabricated using materials and curing parameters that result in a biological scaffold having an elastic modulus that is at least 20 MPa.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Ameer.
	Regarding claim 21, it is noted, as set forth above regarding claim 1, Ameer’s 3D bone scaffold comprises biologically compatible material that is fabricated in a wood pile (lattice) design wherein the layering of elongated portions of the polymer forms walls of multiple pores that occupy more than 50% of a volume of the scaffold as illustrated at FIGs. 1(b), 1(c) and 3(b).
	Although Ameer’s Examples do not further describe the fabricated structure as having “at least one freestanding overhang region”, it is noted that Ameer’s FIG. 2a and 2b illustrate the bottom-up fabrication process produces freestanding polymer overhangs at the ends of each layer of the structure.
Thus, Ameer does render obvious a three-dimensional scaffold structure comprising at least one freestanding overhang region, that is, Ameer teaches the limitation required by the current claims and as this limitation is found in one reference it is held that a three-dimensional scaffold structure comprising at least one freestanding overhang region is within the scope of the teachings of Ameer, and thus renders the limitation of claim 21 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to fabricate a three-dimensional scaffold structure comprising at least one freestanding overhang region.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Ameer.
As to the limitation regarding the scaffold structure comprising an elongated first portion that form walls of multiple pores that occupy more than 50% of the first portion, it is noted that Ameer’s FIG. 1(a) illustrates the horizontal and vertical striped patterns used to prepare the wood pile/lattice design illustrated at FIGs. 1(b) and 3(b).  It is noted that the deposition of the horizontal first layer of polymer reads on “an elongated first portion” that comprises the biocompatible polymer ink forming walls of multiple pores that occupy more than 50% of a volume of the first portion. As shown in FIG. 1a, the striped pattern of the first portion has ends located on the left and right of the pattern, i.e. first and second ends.  The first portion is deposited/located on a substrate, i.e. a base, thus the first end is attached to a base.
As to the limitation that the first portion is extending away from the base, it is noted that, given the deposited polymer layers have a defined height, the first portion would necessarily be extending away from the base.
As to the limitation “an elongated second portion comprising the biologically compatible material 30that forms walls of multiple pores that occupy more than 50% of a volume of the second portion”, the vertical striped pattern illustrated at FIG. 1(a) reads on  - 24 -Patent Application “an elongated second portion comprising the biologically compatible material 30that forms walls of multiple pores that occupy more than 50% of a volume of the second portion”.Docket No. 20180233US01/PARC.247A1
As to the limitation “…PARC.247A1 the second portion having a first end and a second end that is free…”, it is noted, as shown in FIG. 1a, the striped pattern of the second portion has ends located on the upper and lower sides of the pattern, i.e. first and second ends.
As to the limitation “the first end of the second portion attached to the second end of the first portion”, it is noted the lattice pattern illustrated by Ameer would necessarily have the first end of the second portion attached to the second end of the first portion when the second portion is deposited upon the first portion.
As to the limitation “the second portion overhanging the base”, it is again noted that Ameer’s FIG. 2a and 2b illustrate the bottom-up fabrication process produces freestanding polymer overhangs at the ends of each layer of the structure, thus meeting the limitation of claim 21.
Further regarding the limitation that the “second portion is oriented at an angle between about 60 degrees and about 120 degrees with respect to the first portion”, it is noted Ameer’s disclosed ‘wood pile’ design necessarily orients the second portion at a 90 degree angle with respect to the first portion, thus meeting the limitation of claim 21.
Regarding claim 22 and the limitation “wherein a ratio of a length of the second portion to a length of the first portion is at least 1”, it is noted, as shown in Ameer’s FIGs. 1(a), 1(b) and 3(b), the disclosed scaffold structure has lengths in the middle of each of the first and second portions that are substantially the same lengths, thus having a ratio of 1:1, thus meeting the limitation of claim 22.
Regarding claim 23, the claimed range of pore sizes ranges from less than 50 µm to greater than 100 µm (encompasses a range of 0 µm to 10 meters, for example). Ameer’s FIG. 1b and 3b illustrates a bone scaffold fabricated by the disclosed method having a wood pile design comprising multiple interconnected pores, wherein the pore size is 250 µm (claimed range overlaps the prior art range).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 24, Ameer’s disclosed method employs a stereolithographic printing process. Ameer’s FIG. 3b illustrates the printed structure, necessarily comprising the defined, layered structure, i.e. artifacts indicative of printing process, thus meeting the limitation of claim 24.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633